Citation Nr: 0706022	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1971 through May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the regulations which 
had permitted the Board to develop evidence without having to 
remand an appeal to the RO.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3rd 1339 (2003).  In 
compliance with this decision, the Board remanded this claim 
in September 2003.  The Board reopened the veteran's claim 
and remanded it for further development in April 2004.  In 
August 2006, the Board again remanded the claim for 
clarification of the veteran's diagnosis of PTSD.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD and VA has 
conceded that the veteran was exposed to combat during his 
time in service.

2.  The veteran's military stressors are not likely the 
reason for his current diagnosis of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.             
§3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.        
§3.303(d) (2006).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2006).  

The veteran has numerous diagnoses of PTSD.  The Board notes 
that the veteran has been treated exclusively at VA for PTSD.  
The disorder was noted to relate to the veteran's service in 
Vietnam (as the veteran described combat experiences and 
nightmares related to that time); as well as to traumatic 
instances experienced by the veteran after leaving service.  
However, "[j]ust because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  A finding that the veteran 
engaged in combat with the enemy during active service, or 
independent evidence which confirms his account of in-service 
stressors, in addition to a credible nexus statement, are 
necessary to establish service connection for PTSD.  See 38 
C.F.R. § 3.304(f) (2006).  

In this particular case, VA has conceded that the veteran was 
exposed to combat during his time in Vietnam.  See VA 
memorandum, August 26, 2005.  However, the evidence must 
contain a valid medical nexus to substantiate the veteran's 
claim that his diagnosed PTSD is the result of his 
experiences in combat.  See 38 C.F.R. § 3.304(f) (2006).  

The veteran has undergone significant treatment for PTSD at 
the VA Medical Center (VAMC).  However, none of the veteran's 
admissions or treatment records definitively state that his 
currently diagnosed PTSD is related to service.  In fact, at 
the outset of the veteran's original claim for service 
connection for PTSD, the veteran maintained that the cause of 
his symptoms was exposure to trauma as a civilian.  A 
psychiatry service report dated in January 1997, noted the 
veteran believed he was suffering from "a post trauma 
disorder" due to a shooting he was involved in during 1995, 
when he shot and killed a man.  See treatment note, January 
14, 1997.  The veteran claimed to have shot numerous people 
as they were breaking into his home or attempting to rob the 
grocery store his family owned.  He stated he had been 
charged with second degree murder on two occasions and was 
acquitted both times.

The veteran was afforded a VA PTSD examination in July 1997.  
The veteran stated that after discharge from service, he 
started to work in his father's grocery store.  Since 1973 
and until 1995, when the store closed, the veteran claimed he 
was involved in over 60 shootings against people attempting 
to enter the store or his home or when attempting to hold him 
up in the store.  One of these incidents occurred in 
September 1973.  He was charged with second degree murder and 
was acquitted.  In particular, he reported there was a six 
week period during 1995, when he was involved in four 
shooting incidents in his home and in an additional three 
violent incidents in his store.  The examiner concluded that 
the veteran did suffer from PTSD, but that it was related to 
his exposure to traumatic events and encounters with actual 
or threatened death or serious injury or a threat to his 
physical integrity in his civilian life from 1973 to 1995.  
There was no convincing evidence that the veteran was exposed 
to any overwhelming traumatic or catastrophic events during 
service.

Since the 1997 VA examination, the veteran's VA treatment 
records note that he suffered from these traumatic instances 
in his civilian life, but also that he suffered from 
flashbacks of Vietnam, had an exaggerated startle response, 
avoided crowds, had nightmares and was paranoid.  On the 
November 2005 VA examination, the veteran reported that his 
nightmares involved him being on patrol and being attacked.  
When asked about the relationship between his experiences in 
Vietnam and his present complaints, he tearfully indicated 
losing 20 to 30 friends in Vietnam.  He could not, however, 
recall any names of these friends.  Further, he was vague and 
unspecific in identifying traumatic events.  When asked about 
additional stressors, the veteran again discussed the 
traumatic civilian events surrounding his family's grocery 
store.  The examiner concluded that it was the veteran's 
involvement in the shooting incidents with intruders in his 
store and/or home that were the cause of his PTSD, not a 
military stressor.  The examiner went on to state "I truly 
am not convinced that he saw combat in Vietnam that would 
meet criteria A for a diagnosis of PTSD."  See VA 
examination report, November 1, 2005.

In August 2006, the Board remanded this claim back to the 
Appeals Management Center (AMC) to obtain clarification of 
the November 2005 VA examiner's opinion.  The examiner failed 
to take into account that VA had already conceded that the 
veteran was exposed to combat.  In an addendum dated in 
September 2006, the same examiner noted that despite the fact 
that VA had conceded the veteran had been exposed to combat 
in service, the veteran's military stressors were not likely 
the reason for his current diagnosis of PTSD, and that the 
diagnosis was related to non-combat civilian trauma.  See VA 
examination addendum, September 9, 2006.

Without a medical nexus connecting the veteran's currently 
diagnosed PTSD and his alleged stressors, the veteran's claim 
for PTSD must fail.  See 38 C.F.R.             §3.304(f) 
(2006).  The record does not contain any additional medical 
evidence that purports to connect the veteran's combat 
experiences to his currently diagnosed PTSD.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current PTSD is related to 
service.  There is not an approximate balance of evidence.  

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's PTSD claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet.  App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Letters dated in January 2003 from the Board and in December 
2003 and March 2006 from the RO fully satisfied the duty to 
notify provisions.  Although these letters were not sent 
until after adjudication of the claim, the veteran has had a 
meaningful opportunity to participate in his claim, and is 
therefore not prejudiced.  These letters were followed by 
several readjudications of the claim by the RO, most recently 
in a November 2006 supplemental statement of the case.  See 
38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Also, the veteran was represented by a 
private attorney throughout the appeal process, who has 
actual knowledge of VA's requirements.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  See Pelegrini II.  Since 
the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced outstanding medical records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The 
veteran was also accorded VA examinations in July 1997 and 
November 2005.  See 38 C.F.R. § 3.159(c)(4) (2006).  The 
November 2005 VA examination report and September 2006 
addendum are thorough and supported by VA outpatient 
treatment records.  The examinations in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


